


EXHIBIT 10.7

 

TRW AUTOMOTIVE HOLDINGS CORP.
2012 STOCK INCENTIVE PLAN

 

DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, is made effective as of [                    ] (the “Grant
Date”), between TRW Automotive Holdings Corp. (the “Company”) and
[                        ] (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Plan and the Deferral Plan (each as defined
below), the terms of which are hereby incorporated by reference and made a part
of this Agreement; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that the Participant be granted the Restricted
Stock Units provided for herein pursuant to the Plan, the Deferral Plan and the
terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Definitions.  Whenever the following
terms are used in this Agreement, they shall have the meanings set forth below. 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

(a)                                 “Deferral Plan” means the Deferred
Compensation Plan for Outside Directors, as amended and restated effective
November 15, 2012, as the same may be amended, supplemented or modified from
time to time.

 

(b)                                 “Plan” means the TRW Automotive Holdings
Corp. 2012 Stock Incentive Plan, as the same may be amended, supplemented or
modified from time to time.

 

(c)                                  “Restricted Stock Unit” means the unfunded,
unsecured right of the Participant to receive one share of the Company’s common
stock, par value $0.01 per share (the “Shares”).

 

2.                                      Grant of Restricted Stock Units.  The
Company hereby grants to the Participant, subject to the terms and conditions of
this Agreement and the Plan, [                      ] Restricted Stock Units.
The Participant shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in Shares in respect of the Restricted
Stock Units until such Restricted Stock Units have been distributed to the
Participant in the form of Shares, subject to any rights the Participant may
have to receive deferred dividend equivalent payments with respect to vested
Restricted Stock Units pursuant to the Deferral Plan.

 

1

--------------------------------------------------------------------------------


 

3.                                      Vesting; Delivery of Shares Underlying
the Restricted Stock Units.

 

(a)                                 In General.  Subject to Sections 3(b),
3(c) and 3(d), on the first anniversary of the Grant Date, the Restricted Stock
Units shall vest and, subject to any deferral election made by Participant under
the Deferral Plan, the Company shall thereupon issue or cause there to be
transferred to the Participant a number of Shares equal to the aggregate number
of Restricted Stock Units granted to the Participant under this Agreement.

 

(b)                                 Change of Control.  Notwithstanding the
foregoing, upon a Change of Control, the Restricted Stock Units shall
immediately vest and, subject to any deferral election made by Participant under
the Deferral Plan, the Company shall thereupon issue or cause there to be
transferred, to the extent not previously canceled or forfeited in accordance
with this Section 3, to the Participant a number of Shares equal to the
aggregate number of Restricted Stock Units granted to the Participant under this
Agreement.

 

(c)                                  Cancellation of Restricted Stock Units. 
Upon the issuance or transfer of Shares in accordance with this Section 3, a
number of Restricted Stock Units equal to the number of Shares issued or
transferred to the Participant shall be canceled.

 

(d)                                 Termination of Service on the Board of
Directors.  If the Participant ceases to be a member of the Board of Directors
of the Company for any reason prior to the vesting of the Restricted Stock
Units, the unvested Restricted Stock Units shall be immediately and
automatically canceled by the Company without any payment or other consideration
and without notice or any other action by the Company.

 

(e)                                  Shares.  As soon as practicable following
the delivery date of the Shares subject to the Restricted Stock Units, the
Company shall deliver such Shares in the Participant’s name.  However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the Shares to the Participant, any loss by the Participant of
any certificate that may be issued therefore, or any mistakes or errors in the
issuance of any certificates or in the certificates themselves.

 

4.                                      Legend on Certificates.  The Shares
issued to the Participant in respect of the Restricted Stock Units shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, any applicable federal or state laws or the
Company’s Certificate of Incorporation and Bylaws, and the Committee may cause a
legend or legends to be put on any certificates that may be issued representing
the Shares to make appropriate reference to such restrictions.

 

5.                                      Transferability.  Unless otherwise
determined by the Committee, a Restricted Stock Unit may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided

 

2

--------------------------------------------------------------------------------


 

that the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance.

 

6.                                      Withholding.  The Company or its
Affiliate shall have the right to withhold from any payment due or transfer made
with respect to the Restricted Stock Unit, any applicable withholding taxes in
respect of the Restricted Stock Unit or the Shares to which they relate or any
payment or transfer with respect to the Restricted Stock Unit or under the Plan
and to take such action as may be necessary at the option of the Company to
satisfy all obligations for the payment of such taxes.

 

7.                                      Securities Laws.  Upon the acquisition
of any Shares delivered in respect of the Restricted Stock Units pursuant to
Sections 3(a) and 3(b), the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

 

8.                                      Notices.  Any notice under this
Agreement shall be addressed to the Company in care of its General Counsel at
the principal executive office of the Company and to the Participant at the
address appearing in the records of the Company for the Participant or to either
party at such other address as either party hereto may hereafter designate in
writing to the other.  Any such notice shall be deemed effective upon delivery
to the addressee.

 

9.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of laws.

 

10.                               Restricted Stock Units Subject to the Plan. 
By entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan and, if applicable, the
Deferral Plan.  The Restricted Stock Units and any Shares delivered in respect
thereto are subject to the Plan and, if Participant made a deferral election
with respect thereto, the Deferral Plan.  The terms and provisions of the Plan
and the Deferral Plan as each may be amended from time to time are hereby
incorporated by reference.  In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan or the Deferral
Plan, the applicable terms and provisions of the Plan or Deferral Plan will
govern and prevail.  If Participant made a deferral election with respect to the
Restricted Stock Units, in the event of a conflict between any term or provision
contained in the Plan and in the Deferral Plan, the applicable terms and
provisions of the Deferral Plan will govern and prevail.

 

11.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.  Any counterpart or other signature hereupon delivered by facsimile
or electronic image scan shall be deemed for all purposes as constituting good
and valid execution and delivery of this Agreement by such party.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

 

 

TRW AUTOMOTIVE HOLDINGS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

Participant:

 

4

--------------------------------------------------------------------------------
